Appeal by the defendant from a judgment of the County Court, Nassau County (Gulotta, J.), rendered November 7, 2007, convicting her of criminal sale of a controlled substance in the third degree, attempted criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues involving error or defect adversely affecting the defendant which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
Though the People argue in their brief that the defendant’s sentence was illegal, that issue is not properly before us since the People did not take an appeal from the sentence (see CPL 450.20 [4]; 450.30 [2]; People v Andrews, 29 AD3d 599 [2006]; People v Battista, 167 AD2d 344 [1990]; People v Alvarez, 166 *772AD2d 603 [1990]; People v Pratt, 119 AD2d 839 [1986]). Mastro, J.P., Fisher, Florio and Eng, JJ., concur.